Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	The examiner notes that the references to Saul in the NFOA appears to be an error and that as applicant correctly noted, 2018/0046882 refers to Carroll and the cites in the rejection are to Carroll. 
	Applicant’s arguments with respect to the art have been considered, but are moot in light of the new grounds of amendment necessitated by applicant’s amendment.  The examiner notes, however, that certain elements of applicant’s amendment are disclosed by Carroll. 
	With regard to the 101 applicant argues that the claims recite a particular way to solve a problem and like McRo use specific rules to solve a problem.  The examiner disagrees.  Nowhere in applicant’s claims recite any specific rule.  Rather, the claims merely indicate the use of certain data to provide the feedback, but do not indicate any specific rule of how that data is utilized to obtain the feedback.  The claims recite no rules or otherwise than a result oriented claim that feedback is provided based on whether the first and second articles of clothing match based on the matching characteristics. There is no rule or specific way that applicant describes how that feedback is obtained and therefore does not recite a particular solution.  The 101 rejection is thus maintained. 

Claim Interpretation
The limitations:
“wherein the plurality of matching characteristics comprise a color palette, a pattern type, a clothing style, a clothing type, an occasion type, a user's hair color, and a user's skin tone;” and 

“Wherein the plurality of matching characteristics comprise a color palette, a pattern type, a clothing style, a clothing type, an occasion type, a user's hair color, and a user's skin tone”: is interpreted to require at least each and every one of the listed characteristics to be used in the matching due to the use of the connector “and.” 
“Wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors”: is interpreted to indicate that the color palette matching also requires the use of each and every listed characteristic due to the use of the connector “and.” 

Claim Rejections - 35 USC § 112
Claims 1-2, 9-11, 14-15, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claims 1 and 14 are recite “a user’s hair color” and “a user’s skin tone.”  The use of “a user” twice in the claim makes it unclear as to whether applicant is referring to the same user or a different user.  For purposes of examination, the examiner interprets the limitation to refer to the same user.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 9-11, 14-15, 19-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include non-transitory, computer-readable medium comprising software instructions, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "item of manufacture." Therefore, the claims are directed to a statutory eligibility category.


analyze an image of a first article of clothing based on a plurality of matching characteristics; 
analyze an image of a second article of clothing based on the plurality of matching characteristics; 
compare the images of the first and second articles of clothing using the plurality of matching characteristics; 
and provide feedback on whether the first and second articles of clothing match based on the plurality of matching characteristics, and
wherein the plurality of matching characteristics comprise a color palette, a pattern type, a clothing style, a clothing type, an occasion type, a user's hair color, and a user's skin tone; and 
wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors..

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.


The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
non-transitory, computer-readable medium comprising software instructions 

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 14-15, 19-20 are rejected under 35 USC 103 as being unpatentable over US 2018/0046882 Carroll in view of US 2018/0218433 Penner et al. (hereafter Penner) and US 2005/0100210, Rice et al. (hereafter Rice). 


analyze an image of a first article of clothing based on a plurality of matching characteristics; (Carroll ¶38 analyzes articles of clothing in a user’s wardrobe)
analyze an image of a second article of clothing based on the plurality of matching characteristics; (Carroll ¶38 analyzes articles of clothing in a user’s wardrobe)
compare the images of the first and second articles of clothing for a plurality of matching characteristics; (Carroll ¶43 compares the articles of clothing to find matches)
and provide feedback on whether the first and second articles of clothing match based on the plurality of matching characteristics; and  (Carroll ¶54-55 provides feedback about the articles of clothing)
wherein the plurality of matching characteristics comprise a color palette, a pattern type, a clothing style, a clothing type, an occasion type, and a user's skin tone; and (Carroll ¶38 provides color and pattern matching; ¶43 discloses clothing type and occasion type; ¶41 discloses skin tone. 

Carroll does not disclose wherein the plurality of matching characteristics comprise a user's hair color.
However, Penner ¶76 discloses using hair color as part of outfit recommendations.  It would have been obvious to modify the system of Carroll to include the use of hair color as part of the recommendation algorithm in order to improve the recommended clothing sets as taught by Penner (¶76). 


Carroll and Penner do not disclose 
wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors. 

However, Rice, in a color matching disclosure for painting, which teaches how to find matching or complimentary colors, discloses at ¶31 discloses the well-known use of color wheels (hue ranges form 0-360 degrees [a wheel]), core color, shading, accent, triad, analogous colors; ¶6, 100 neutral colors).  It thus would have been obvious to utilize the well-known color theory methods as taught by Rice with in order to provide color recommendations with predictable results. 

2. The non-transitory, computer-readable medium according to claim 1, wherein the at least one processor provides a recommendation of whether the second article of clothing matches the first article of clothing.  (Carroll ¶54-55 provides feedback about the articles of clothing)

9. The non-transitory, computer-readable medium according to claim 1, wherein the at least one processor is a processing system of a camera-equipped mobile electronic device.  (Carroll ¶31 discloses a camera on a smartphone) 

10. The non-transitory, computer-readable medium according to claim 1, wherein the at least one processor provides a recommendation for a plurality of additional articles of clothing that match the first article of clothing.  (Carroll Claim 6 discloses additional articles of clothing)

14. A method of providing clothing suggestions comprising the steps of: 
obtaining an image of a first article of clothing; (Carroll ¶38 analyzes articles of clothing in a user’s wardrobe;  ¶31 discloses a camera on a smartphone for obtaining images)
obtaining an image of a second article of clothing; (Carroll ¶38 analyzes articles of clothing in a user’s wardrobe; ¶31 discloses a camera on a smartphone for obtaining images)

comparing the image of the second article of clothing to the image of the first article of clothing; and (Carroll ¶43 compares the articles of clothing to find matches)
providing a recommendation as to whether the images of the first and second articles of clothing match based on the plurality of clothing matching characteristics. (Carroll ¶54-55 provides feedback about the articles of clothing)

Carroll does not disclose wherein the plurality of matching characteristics comprise a user's hair color.
However, Penner ¶76 discloses using hair color as part of outfit recommendations.  It would have been obvious to modify the system of Carroll to include the use of hair color as part of the recommendation algorithm in order to improve the recommended clothing sets as taught by Penner (¶76). 

Carroll and Penner do not disclose 
wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors. 

However, Rice, in a color matching disclosure for painting, which teaches how to find matching or complimentary colors, discloses at ¶31 discloses the well-known use of color wheels (hue ranges form 0-360 degrees [a wheel]), core color, shading, accent, triad, analogous colors; ¶6, 100 neutral colors).  It thus would have been obvious to utilize the well-known color theory methods as taught by Rice with in order to provide color recommendations with predictable results. 

15. The method of claim 14 further comprising receiving user input on the plurality of clothing matching characteristics.  (Carroll ¶46 receives categories of clothing)

19. The method of claim 14 further comprising providing a recommendation for a plurality of additional articles of clothing that match the image of the first article of clothing. (Carroll Claim 6 discloses additional articles of clothing)

20. The method of claim 14, further comprising providing a recommendation for a plurality of accessories that match the image of the first article of clothing.  (Carroll ¶17 discloses jewelry as part of its definition of articles of clothing, although jewelry is often considered an accessory)

Claim 11 is rejected under 35 USC 103 as being unpatentable over US 2018/0046882 Carroll, Penner, and Rice in view of US 2010/0265311 Carpenter, Jr. et al. (hereafter Carpenter). 

Carroll, Penner, and Rice do not disclose
11. The non-transitory, computer-readable medium according to claim 1, wherein the at least one processor provides a recommendation for a watch and a belt that match the first article of clothing.  
It is noted that Carroll ¶17 discloses jewelry as part of its definition of articles of clothing, although jewelry is often considered an accessory.  Carpenter ¶96 discloses recommending a belt and watch as part of a complete outfit of recommendations.  Thus, it would have been obvious to modify the system of Carroll to utilize recommending a watch and belt as a simple substitution of other accessories with predictable results as well as for the purposes of providing a complete outfit recommendation as taught by Carpenter (¶96). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684